Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00922-CV

                                  John E. RODARTE, Sr.,
                                         Appellant

                                              v.

         TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                               Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-12625
                        Honorable Antonia Arteaga, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE PULLIAM

         In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant, John E. Rodarte,
Sr., in relation to this appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED October 7, 2015.


                                               _____________________________
                                               Marialyn Barnard, Justice